2021 UT 68


                               IN THE

       SUPREME COURT OF THE STATE OF UTAH

          SOUTH UTAH VALLEY ELECTRIC SERVICE DISTRICT
                         Appellant,
                                  v.
         PAYSON CITY, SPANISH FORK CITY, AND SALEM CITY
                            Appellees.

                           No. 20190774
                     Heard September 16, 2021
                      Filed December 9, 2021

                      On Interlocutory Appeal

                    Fourth District, Utah County
                    The Honorable Kraig Powell
                           No. 180400994

                             Attorneys:
 Mark O. Morris, Elizabeth M. Brereton, Parker A. Allred, Salt Lake
                        City, for appellant
Phillip J. Russell, Gary A. Dodge, Mitchell Stephens, Justin L. James,
                      Salt Lake City, for appellees


CHIEF JUSTICE DURRANT authored the opinion of the Court, in which
  JUSTICE HIMONAS, JUSTICE PEARCE, JUSTICE PETERSEN, and JUDGE
                  CHRISTIANSEN FORSTER joined.

      Having recused himself, ASSOCIATE CHIEF JUSTICE LEE
                  does not participate herein;
   COURT OF APPEALS JUDGE MICHELE CHRISTIANSEN FORSTER sat.

   CHIEF JUSTICE DURRANT, opinion of the Court:
                            Introduction
    ¶1 South Utah Valley Electric Service District (District) was
established in 1985, at the request of the Utah County Commission,
          S. UTAH VALLEY ELEC. SERV. DIST. v. PAYSON CITY
                         Opinion of the Court

to provide affordable electricity to rural areas in southern Utah
County. As the population of southern Utah County has grown,
neighboring municipalities have expanded, annexing areas within
the District. Three cities, Payson City, Spanish Fork City, and Salem
City (collectively, Cities), provide electricity to their residents and
want to provide electricity to customers in areas they have annexed
within the District. The District fears that losing customers to the
Cities will make it impossible to maintain its financial obligations
and continue to provide affordable electric service to its remaining
customers.
    ¶2 This fight dates back twenty-five years, when this court
considered a nearly identical conflict between the District1 and
Spanish Fork in 1996. In Strawberry Electric Service District v. Spanish
Fork City, we held that Spanish Fork could provide electricity to
customers within annexed portions of the District but only once they
had complied with Utah Code section 10-2-424 (1996)—requiring
Spanish Fork to ―pay [the District] ‗the fair market value of those
facilities dedicated to provid[ing] service to the annexed area[s].‘‖2
Since the Strawberry decision, the Cities and the District entered
multiple agreements in an attempt to resolve their differences, but
those efforts ultimately failed, and the parties filed suit against each
other in 2018.
    ¶3 Central to the dispute between the Cities and the District is a
disagreement over which statutory provisions govern the
requirements the Cities must satisfy in order to take over service to
electric customers in annexed portions of the District. The Cities
argue that Utah Code section 10-2-421, an amended and renumbered
version of former section 10-2-424, is the only applicable statutory
requirement, requiring that the Cities either receive consent from the
District or pay reimbursement costs prior to serving any of the
District‘s customers. From the Cities‘ perspective, there have been no
significant changes to the law since the Strawberry decision, and that
holding determines the outcome of this dispute.




__________________________________________________________
   1 The District was originally known as the Strawberry Electric
Service District.
   2 918 P.2d 870, 880 (Utah 1996) (second and third alterations in
original) (quoting UTAH CODE § 10-2-424 (1996)).

                                   2
                            Cite as: 2021 UT 68
                           Opinion of the Court

    ¶4 The District counters that section 10-2-421 applies only to its
electric customers outside of its boundaries,3 and the Cities are
required to comply with the statutory process to withdraw an area
from the District that is set forth in Utah Code sections 17B-1-501–
513 before providing electricity to any customers within the District.
The District argues that because the Legislature amended relevant
statutes in the years following Strawberry, and the Strawberry Court
did not address the arguments the District now brings based on
those statutory revisions, Strawberry does not resolve the current
dispute.
    ¶5 The district court ruled in favor of the Cities, holding that
compliance with section 10-2-421 is the only precondition to the
Cities‘ taking over service to electric customers in annexed areas of
the District. Because the plain text of section 10-2-421 supports the
district court‘s interpretation, we affirm.
                               Background
    ¶6 The District was established in 1985, following the
enactment of the Utah Electric Service District Act (Act), becoming
Utah‘s first electric improvement district. Under the Act, an electric
improvement district could be formed at the request of a county
commission in areas that had not been served by an investor-owned
utility, municipal agency, or electrical cooperative in the preceding
five years.4 Any electric improvement district formed under the Act
would be ―a public utility . . . subject to the jurisdiction of the Public
Service Commission.‖5 The year the Act went into effect, the Utah
County Commission successfully petitioned for the creation of the
District.
    ¶7 The District is a political subdivision. It does not operate for
profit and relies on revenue from its electric customers and bond
sales to support its infrastructure and prepare for anticipated

__________________________________________________________
   3 Although its primary purpose is to serve electric customers
within its boundaries, an electric improvement district may also sell
―services to consumers residing outside [its] boundaries.‖ UTAH
CODE § 17B-2a-403(1)(d). The District currently serves electric
customers outside of its boundaries in parts of Mapleton, Spanish
Fork City, Santaquin, and Benjamin.
   4   Utah Electric Service District Act, 1985 UT S.B. No. 7.
   5   Id.

                                     3
           S. UTAH VALLEY ELEC. SERV. DIST. v. PAYSON CITY
                         Opinion of the Court

growth. The District is one of just two electric improvement districts
in Utah today. Other electricity providers include electrical
cooperatives, electrical companies, counties, and municipalities.
    ¶8 In the 1990s, a conflict arose between the District and its
growing neighbor, Spanish Fork City, as Spanish Fork annexed areas
within the District. Like the argument now before us, Spanish Fork
and the District disagreed about what was required of Spanish Fork
in order to provide electricity to customers in the parts of the District
that Spanish Fork had annexed. The conflict reached this court in
1996. We held that Spanish Fork could ―lawfully invade [the
District‘s] service area‖ but only after paying reimbursement costs
outlined in former Utah Code section 10-2-424 (1996),6 which has
been replaced with current Utah Code section 10-2-421.
    ¶9 Since Strawberry, the population inside the District has
continued to grow, and the Cities have annexed more areas within
its boundaries. Additionally, the District issued bonds in 2002 ―for
the purpose of acquiring, constructing, and completing
improvements and extensions to its electric service system.‖ The
District and the Cities have entered into multiple agreements and
negotiations, but ultimately, these agreements have failed, leading to
the parties filing suit against each other in 2018. The Cities and the
District differ on many points—including the extent to which each
party breached past agreements, which agreements are currently in
effect, which customers the Cities have taken from the District, and
what reimbursements are due.
    ¶10 While the conflict between the District and the Cities was
simmering, the Legislature amended several relevant sections of the
Utah Code. In 2002, the Legislature passed the Uniform Withdrawal
Procedures for Special Districts Act, ―repealing existing procedures
for withdrawals from special or local districts and creating a uniform
procedure for withdrawal.‖7 The withdrawal procedures, as enacted
in Utah Code sections 17B-1-501–513, update conditions for the
withdrawal of areas from an electric improvement district—and all



__________________________________________________________
   6Strawberry Elec. Serv. Dist. v. Spanish Fork City, 918 P.2d 870, 880
(Utah 1996).
   7Uniform Withdrawal Procedures for Special Districts Act, 2002
Utah S.B. 18.

                                   4
                           Cite as: 2021 UT 68
                          Opinion of the Court

other types of local districts.8 In 2013, after almost two years of
negotiations between different electric service providers and their
representatives, the Legislature amended section 10-2-421 (formerly
section 10-2-424), the section of the code that the Strawberry Court
relied on, with the goal of minimizing conflicts.9
    ¶11 At the heart of the parties‘ disagreement today are two
different interpretations of Utah law. The Cities argue that Strawberry
is still good law and that they can take over the provision of service
to electric customers in the District after annexation so long as they
pay the required reimbursement costs under Utah Code section 10-2-
421. The District argues that changes in both law and circumstances
prevent Strawberry from controlling the outcome of the current
conflict. According to the District, the Title 17B withdrawal
procedures, not section 10-2-421, set the necessary conditions for the
Cities to provide electric service to customers in its boundaries.
    ¶12 The Cities moved for partial summary judgment on the
issue, asking the district court to hold that the Cities could provide
electric service to customers in annexed areas of the District so long
as they complied with section 10-2-421. The court granted the Cities‘
motion.
   ¶13 The District sought an interlocutory appeal, which we
granted. We have jurisdiction under Utah Code section
78A-3-102(3)(j).
                           Standard of Review
    ¶14 In this case, we review a district court‘s grant of summary
judgment based on statutory interpretation. We review both a
district court‘s grant of summary judgment10 and its statutory
interpretation ―for correctness, affording no deference to the district
court‘s legal conclusions.‖11


__________________________________________________________
   8   UTAH CODE § 17B-1-510(3)(a)–(f).
   9 Public Utilities Amendments, 2002 Utah S.B. 18; Debate on
Public    Utilities   Amendments,      2002    Utah  S.B.   18,
https://le.utah.gov/~2013/bills/static/SB0180.html.
   10   dōTERRA Int'l, LLC v. Kruger, 2021 UT 24, ¶ 17, 491 P.3d 939.
   11 Marion Energy, Inc. v. KFJ Ranch P'ship, 2011 UT 50, ¶ 12, 267
P.3d 863 (citation omitted).

                                    5
            S. UTAH VALLEY ELEC. SERV. DIST. v. PAYSON CITY
                          Opinion of the Court

                                Analysis
    ¶15 The Cities and the District have presented two very
different interpretations of the Utah Code.
    ¶16 The Cities argue that Utah Code section 10-2-421 is the
beginning and end of what is required for them to start serving the
District‘s customers following annexation. They rely on this court‘s
decision in Strawberry Electric Service District v. Spanish Fork City12 to
support their interpretation and argue that the statutory changes
cited by the District have no relevant impact on that decision.
    ¶17 The District contends that section 10-2-421 does not stand
alone and must be considered in relation to several other statutes,
which reveal the Cities can serve electric customers only in parts of
the District they have annexed if the areas are first withdrawn from
the District. Significantly, the statutory process of withdrawal,
outlined in Utah Code sections 17B-1-501–513, requires petitions for
withdrawal to be denied if withdrawal would ―adversely affect the
ability of the local district to make any payments or perform any
other material obligations under . . . any of its notes, bonds, or other
debt or revenue obligations.‖13 The District argues that Strawberry is
not controlling because of changes made by the Legislature
following the decision and because it is now bringing arguments that
court never addressed.
    ¶18 We agree with the District that, because of the statutory
changes subsequent to our issuance of Strawberry, and because of the
new arguments the District advances in this case, Strawberry does not
control the resolution of this case. But looking at the plain text of
today‘s statutes, the District‘s proposed interpretation is nowhere to
be found. The District looks to theories of legislative intent and
policy goals to support its position, but its interpretation is not
supported by the actual text of the statutes in question. Because the
district court logically followed the text of the statutes at issue, we
affirm the district court‘s grant of the Cities‘ motion for partial
summary judgment.
 I. The Plain Language of Utah Code Sections 10-2-421 and 10-8-21
     Makes Clear That the Cities May Provide Electric Service to


__________________________________________________________
   12   918 P.2d 870 (Utah 1996).
   13   UTAH CODE § 17B-1-510(3)(b).

                                    6
                             Cite as: 2021 UT 68
                            Opinion of the Court

  Customers Inside the District So Long as They Pay the Required
                        Reimbursements
   ¶19 The Cities argue that Utah Code sections 10-2-421 and 10-8-
21 provide that they may take over electric service to customers in
annexed areas so long as they first pay necessary reimbursements to
the District. The District disagrees, arguing that section 10-2-421
applies narrowly to the customers the District serves outside of its
boundaries, or alternatively, that section 10-2-421 is limited to the
exact time of annexation. We determine that section 10-2-421 sets the
conditions the Cities must meet in order to provide electric services
to former District customers following annexation and that the
section is not limited to the moment annexation takes place or the
customers the District serves outside of its boundaries.
    ¶20 ―We have repeatedly affirmed our commitment to
interpreting statutes according to the ‗plain‘ meaning of their text.‖14
This is ―[t]he best evidence of the legislature's intent.‖15 So ―[w]here
a statute‘s language is unambiguous and provides a workable result,
we need not resort to other interpretive tools, and our analysis
ends.‖16 Further, we do not ―add[] terms or conditions not stated on
the face of the statutory code.‖17
    ¶21 Utah Code section 10-2-421(2) is the only statute cited by
either party that directly addresses the issue in this case—the
provision of electric service by an annexing municipality to
customers that previously belonged to an electric improvement
district. At the time this conflict arose, Utah Code section 10-2-421(2)
stated
         If an electric customer in an area being annexed by a
         municipality receives electric service from an electrical
         corporation, the municipality may not, without the
         agreement of the electrical corporation, furnish
         municipal electric service to the electric customer in the
         annexed area until the municipality has reimbursed the
         electrical corporation for the value of each facility used
__________________________________________________________
   14   Olsen v. Eagle Mountain City, 2011 UT 10, ¶ 9, 248 P.3d 465.
   15  Garfield Cnty. v. United States, 2017 UT 41, ¶ 15, 424 P.3d 46
(alteration in original) (citation omitted).
   16   Id. (alteration in original) (citation omitted).
   17   State v. Jordan, 2021 UT 37, ¶ 33.

                                       7
            S. UTAH VALLEY ELEC. SERV. DIST. v. PAYSON CITY
                          Opinion of the Court

         to serve each electric customer within the annexed
         area, including the value of any facility owned by a
         wholesale electric cooperative affiliated with the
         electrical corporation, dedicated to provide service to
         the annexed area.
In the same section, ―electrical corporation‖ was defined as ―(i) an
entity as defined in Section 54-2-1; and (ii) an improvement district
system described in Subsection 17B-2a-403(1)(a)(iv).‖18 The District
does not fall within the definition of electrical corporation in section
54-2-1,19 but is covered by the second part of the definition, ―an
improvement district system described in Subsection 17B-2a-
403(1)(a)(iv).‖
    ¶22 The electrical corporation definition refers to Utah Code
section 17B-2a-403(1)(a)(iv), which grants improvement districts the
ability to provide for ―the generation, distribution, and sale of
electricity, subject to Section 17B-2a-406 . . . .‖ Section 17B-2a-
403(1)(a)(iv) and section 17B-2a-406 are together the two sections that
allow for the creation of electric improvement districts, such as the
District.
    ¶23 The District argues that section 10-2-421‘s electrical
corporation definition applies only to the narrow group of electric
customers that the District is serving outside of its boundaries. We
are not convinced. Section 17B-2a-403(1)(a)(iv) does not include the
limiting principle that the District asks us to infer—it does not refer
to the provision of electric service outside of an electric improvement
district‘s boundaries. And it cross-references section 17B-2a-406,
which the District acknowledges is the subsection defining electric
improvement districts. The District notes that a different subsection,
subsection 17B-2a-403(1)(d), allows an electric improvement district
to provide electric service to customers outside of its boundaries. But
section 10-2-421‘s electrical corporation definition does not refer to
this subsection. It refers to subsection 17B-2a-403(1)(a)(iv), which
makes no distinction between the District‘s system serving
customers inside or outside of the District.


__________________________________________________________
   18   UTAH CODE § 10-2-421(1)(d) (2019).
   19   Id. § 54-2-1(6)(b), (8)(a) (expressly excluding
―improvement districts‖ from its definition of electric
corporation).

                                   8
                          Cite as: 2021 UT 68
                         Opinion of the Court

    ¶24 The District also argues that it is not included in section 10-
2-421‘s electrical corporation definition because the provision refers
to an improvement district system rather than an improvement
district. But this is a distinction without a difference. The District‘s
system is the ―improvement district system.‖ And that system is
how it provides electric service to all of its customers—whether
inside or outside of its boundaries. Because there is no statutory
support for the District‘s narrow definition of ―improvement district
system,‖ either in section 10-2-421 or section 17B-2a-403(1)(a)(iv), we
will interpret section 10-2-421(1)(d) as referring to the District‘s
entire system. So section 10-2-421 applies when ―electric customer[s]
in an area being annexed by a municipality receive[] electric service
from‖ the District‘s system—including customers inside the District.
    ¶25 Section 10-2-421 provides two paths for municipalities to
begin serving electric customers in annexed portions of an
improvement district: (1) consent of the district, or (2) by
―reimburs[ing] the electrical corporation for the value of each facility
used to serve each electric customer within the annexed area[.]‖ The
statute is written in the negative, so rather than saying that the
municipality may provide electric service with consent or by paying
the required reimbursement, the statute states the municipality may
not provide electric service unless there is consent or until a
reimbursement is paid. Read on its own, this may suggest that even
if one of these two conditions is met, the municipality may still not
be able to provide electric service.
    ¶26 ―But we do not interpret the ‗plain meaning‘ of a statutory
term in isolation. Our task, instead, is to determine the meaning of
the text given the relevant context of the statute.‖20 And reading
section 10-2-421 within the context of the powers granted to
municipalities generally resolves any ambiguity here. Utah Code
section 10-8-21 grants municipalities the ability to provide electric
service within their boundaries. According to that section,
municipalities ―may provide for the lighting of streets and the
erection of necessary appliances and lamp posts; may regulate the
sale and use of gas, natural gas and electric or other lights and
electric power within the city, and regulate the inspection of meters
therefor.‖


__________________________________________________________
   20Metro. Water Dist. of Salt Lake & Sandy v. SHCH Alaska Tr., 2019
UT 62, ¶ 16, 452 P.3d 1158 (citation omitted).

                                   9
           S. UTAH VALLEY ELEC. SERV. DIST. v. PAYSON CITY
                         Opinion of the Court

    ¶27 Reading Utah Code sections 10-2-421 and 10-8-21 together
clarifies why 10-2-421 states ―may not unless‖ rather than ―may.‖
The Cities have already been granted the power to ―regulate the sale
and use of . . . electric power‖ under Utah Code section 10-8-21. As a
result, section 10-2-421 does not need to grant the cities a power they
already have. Instead, it provides limiting conditions for the unique
circumstances that result from annexation.
    ¶28 When municipalities‘ general grant of power to sell and
regulate electricity is considered together with the limitations on that
power when a city annexes an area within an electric improvement
district, it becomes clear that section 10-2-421 sets forth the
requirements for the Cities to take over service to the District‘s
customers. The Cities generally have the power to regulate and sell
electricity within their respective boundaries. But when they annex
new land, that power is limited by the requirement that they either
obtain the consent of the previous electric provider, if it falls within
section 10-2-421‘s definition of electrical corporation, or pay it
reimbursement costs.
    ¶29 Recognizing that section 10-2-421 is a restriction on
municipalities‘ power, rather than a grant of power, also clarifies
that section 10-2-421‘s use of the present progressive verb ―being
annexed‖ limits which customers the Cities must include in their
reimbursement calculations—not the time frame of section 10-2-421‘s
applicability. Section 10-2-421(2) states, ―If an electric customer in an
area being annexed by a municipality receives electric service from
an electrical corporation, the municipality may not, without the
agreement of the electrical corporation, furnish municipal electric
service to the electric customer in the annexed area until the
municipality has reimbursed the electrical corporation . . . .‖ The
statute identifies which customers trigger the restriction. The Cities
need to pay reimbursements only for customers who were receiving
electric service from the District at the time of annexation. Section 10-
2-421‘s title, ―Electric utility service in annexed area --
Reimbursement for value of facilities -- Liability -- Arbitration,‖ also
supports this interpretation. The title refers to ―service in annexed
area‖ rather than an ―area being annexed.‖ Section 10-2-421 applies
after annexation but only requires the Cities to reimburse the District
for electric customers that it was serving at the time of annexation.
   ¶30 According to the Cities, their dispute with the District ends
here as these two provisions alone resolve the conflict. The District
argues, however, that several other provisions in the Utah Code
reveal additional conditions the Cities must satisfy. We will address

                                   10
                            Cite as: 2021 UT 68
                           Opinion of the Court

each statutory provision referenced by the District in turn and
explain why none of them changes our interpretation of section 10-2-
421.
II. None of the Statutes the District Relies on Addresses the Ability of
  Municipalities to Provide Electric Service in Its Service Area After
                              Annexation
    ¶31 The District correctly states that ―a court must ‗read the
plain language of the statute as a whole, and interpret its provisions
in harmony with other statutes in the same chapter and related
chapters.‘‖21 But it asks us to do more than read Utah Code section
10-2-421 in harmony with related chapters. The District asks us to
read additional requirements, based on an implied legislative intent,
into section 10-2-421 that are not written in any of the statutes it cites.
This court ―look[s] to intent only if we conclude the statute‘s
language is ambiguous.‖22 The District has failed to show that the
meaning of section 10-2-421 is ambiguous, so we decline to analyze
the Legislature‘s intent, and resolve this conflict based on the plain
language of the text.
   ¶32 The District argues that three statutes contradict the
interpretation of sections 10-2-421 and 10-4-81 outlined above, and
together dictate that the Cities are not free to provide electric services
in annexed areas of the District, even if proper reimbursement is
paid. Underlying the District‘s argument about each of the three
provisions is a broader policy argument—that Utah Code section 10-
2-421 must not mean what it says it does, because other statutes
show the Legislature intended to protect the financial obligations of
improvement districts. But the statutes it cites do not address the
issue at hand—provision of electric service to former District
customers by an annexing municipality. We address each of the
statutes in turn, explaining why they, individually and collectively,
do not change the plain reading of section 10-2-421.
 A. Utah Code Section 10-2-420 Addresses Requirements for Annexation,
                 Not the Provision of Electric Service
   ¶33 The first statute the District contends contradicts our
reading of section 10-2-421 is Utah Code section 10-2-420, which

__________________________________________________________

    (Quoting Thomas Edison Charter School v. Retirement Bd., 2008
   21

UT App 221, ¶ 11, 189 P.3d 79.)
   22   In re Adoption of Baby E.Z., 2011 UT 38, ¶ 21, 266 P.3d 702.

                                     11
            S. UTAH VALLEY ELEC. SERV. DIST. v. PAYSON CITY
                          Opinion of the Court

establishes protection for bonds and bondholders. But under the
plain text of section 10-2-420 there is no conflict between the two
provisions.
    ¶34 Utah Code section 10-2-420(1) states, ―A boundary
adjustment or annexation under this part may not jeopardize or
endanger any general obligation or revenue bond.‖ But the District is
not arguing to stop annexation of parts of its service area—the
annexations have already taken place. Rather, the District infers from
this section a general intent to provide protection to bonds and
bondholders. We agree with the District that the statute shows a
legislative concern with bonds and bondholders, but the Legislature
chose to address that concern by setting a condition for annexation—
not the provision of electric services following annexation. Section
10-2-420 may have given the District grounds to protest annexations
in its service area, but it says nothing about what happens following
annexation.
    B.     Utah Code Section 10-2-428 Does Not Address the Ability of the
                 Municipality to Provide Electric Service
    ¶ 35 Next, the District argues that Utah Code section 10-2-428,
and its counterpart, Utah Code section 17B-1-502(1)(a), demonstrate
that an annexing municipality cannot provide electric service within
the District without going through the Title 17B withdrawal
procedures, which are found in Utah Code sections 17B-1-501–513.
These sections set forth the requirements for residents to petition for
areas in which they live to be withdrawn from special districts—
including electric improvement districts. But section 10-2-428 does
not speak to the provision of electric services when a municipality
overlaps with an electric improvement district—it addresses only the
process necessary to change the boundaries of an electric
improvement district.
   ¶ 36 Utah Code section 10-2-428 states that
         Except as provided in Section 17B-1-416 and Subsection
         17B-1-502(2), the annexation of an unincorporated area
         by a municipality or the adjustment of a boundary
         shared by municipalities does not affect the boundaries
         of a local district under Title 17B, Limited Purpose
         Local Government Entities--Local Districts, or a special
         service district under Title 17D, Chapter 1, Special
         Service District Act.
According to the District, this means that the Cities cannot provide
electric service within the District without going through Title 17B

                                    12
                          Cite as: 2021 UT 68
                         Opinion of the Court

withdrawal procedures. Specifically, the District notes that Title 17B
allows for automatic withdrawals by annexing municipalities when
special districts had been providing law enforcement or emergency
response services but does not include automatic withdrawal for
electric improvement district service areas.23
    ¶ 37 The plain text of section 10-2-428 speaks only to the
changing of boundaries and says nothing about the provision of
electric services within those boundaries. This is particularly
apparent because the Legislature has, in the same chapter, addressed
that exact issue. Section 10-2-428 does not need to provide for
automatic withdrawal of parts of electric improvement districts
annexed by municipalities, because section 10-2-421 already
establishes the process for an annexing municipality to take over
electric service from electric improvement districts.
    ¶ 38 There is no dispute between the Cities and the District about
the boundaries of the District. The issue is whether or not the Cities
can provide electric service following annexation within the District‘s
boundaries. The plain text of section 10-2-428 does not speak to this
issue, and we decline to read any additional requirements into it.
    C. The Title 17B Withdrawal Procedures Are Separate and
   Apart from the Requirements for Provision of Electric Service
    ¶ 39 Building off its argument based on section 10-2-428, the
District argues that the Title 17B withdrawal procedures show what
the Cities must do to begin providing electric service within the
District. The District argues that the enactment of the Uniform
Withdrawal Procedures for Special Districts Act, Utah Code sections
17B-1-501–513, ―could fairly be considered a legislative reaction to
[Strawberry],‖ creating more stringent requirements for the Cities to
provide electric service within the District.
   ¶ 40 Withdrawal is a process by which landowners, residents, the
board of trustees of a local district, a municipality, or a county may
petition to have an area removed from a local district,24 so that once
withdrawn, the area will no longer be considered within the district‘s
boundaries.25 A municipality can petition for withdrawal only after
__________________________________________________________
   23   See UTAH CODE § 17B-1-502(2).
   24 The District is an electric improvement district, which is a type
of local district.
   25   UTAH CODE § 17B-1-504.

                                  13
             S. UTAH VALLEY ELEC. SERV. DIST. v. PAYSON CITY
                            Opinion of the Court

receiving ―a written request . . . signed by registered voters residing
within the boundaries of the area proposed for withdrawal equal in
number to at least 51% of the number of votes cast in the same area
for the office of governor at the last regular general election.‖26 Once
a petition has been properly filed, Utah Code sections 17B-1-508–509
outline notice and public hearing requirements that vary based on
the type of local district and the party bringing the petition.
Following the completion of notice and hearing requirements, the
board of trustees for the local district must either approve or deny
the petition for withdrawal.27 Utah Code section 17B-1-510(3) lists
mandatory reasons for denial of withdrawal petitions, including
denial of withdrawals that ―would adversely affect the ability of the
local district to make any payments or perform any other material
obligations under . . . any of its notes, bonds, or other debt or revenue
obligations‖ or ―materially impair the operations of the remaining
local district.‖ According to the District, the Legislature‘s enactment
of these uniform withdrawal procedures reveals the Legislature‘s
intent to depart from Strawberry.
    ¶ 41 But ―[i]n the absence of express statutory language to the
contrary, we do not presume that the legislature . . . intended to
overrule the prior decisions of this court.‖28 And there is a key
provision missing from the Title 17B withdrawal statutes that is
necessary for the District‘s argument to succeed. Nowhere in Utah
Code sections 17B-1-501–513 does any statute say that the District is
the exclusive provider of electricity in its boundaries unless an area is
withdrawn. Sections 17B-1-501–513 describe in detail the steps
required to withdraw an area from a local district, but say nothing
about the ability of a municipality to provide electricity to an area
that has not been withdrawn. It also seems unlikely that the
Legislature would use the uniformization of withdrawal procedures
to overturn Strawberry, rather than simply amending the statute the
Strawberry Court relied on—section 10-2-421.
    ¶ 42 Allowing the Cities to serve former District customers in
annexed areas after complying with Utah Code section 10-2-421 does
not render the Title 17B withdrawal procedures meaningless. The
Title 17B withdrawal procedures create a path for residents to

__________________________________________________________

   26   Id. § 17B-1-504(1)(a)(iv).
   27   Id. § 17B-1-510.
   28   Bradley v. Payson City Corp., 2003 UT 16, ¶ 18, 70 P.3d 47.

                                     14
                              Cite as: 2021 UT 68
                             Opinion of the Court

withdraw from local districts on their own initiative—unlike section
10-2-421, which is only triggered by annexation.29 And the Title 17B
withdrawal procedures apply to all local districts,30 including, for
example, irrigation districts,31 mosquito abatement districts,32 and
water conservancy districts.33 Section 10-2-421 does not impact the
majority of local districts—it narrowly applies to electric
improvement districts.
    ¶43 The District has presented no reasonable interpretation of
the plain text of section 10-2-421 that harmonizes with its
interpretation of Title 17B. If the District were correct that
withdrawal is a prerequisite to the provision of electric services by
an annexing municipality, then there would be no reason for the
Legislature to specifically provide a different resolution to the same
issue under section 10-2-421. The requirements for withdrawal are
significantly more burdensome under Utah Code sections 17B-1-501–
513 than the requirements listed in section 10-2-421. And when a
specific statute conflicts with a more general provision, courts
typically follow the directions of the more specific statute because
―the specific provision comes closer to addressing the very problem
posed by the case at hand and is thus more deserving of credence.‖34
Because Title 17B speaks only to the general requirements for
withdrawal, without addressing the provision of electric services by
an annexing municipality, we will not infer that Title 17B overrules
the specific requirements set out in section 10-2-421.




__________________________________________________________
   29  See UTAH CODE § 17B-1-504(1)(a)(i)–(ii) (allowing ―owners of
private real property‖ or ―registered voters residing within the area‖
to initiate the withdrawal process).
   30 See id. § 17B-1-504(1) (referring to ―withdraw[ing] an area from
a local district‖); id. § 17B-1-102(13) (defining ―local district‖).
   31   See id. § 17B-1-102(13)(b)(ii)(E).
   32   See id. § 17B-1-102(13)(b)(ii)(G).
   33   See id. § 17B-1-102(13)(b)(ii)(J).
   34 ANTONIN SCALIA & BRYAN A. GARNER, READING LAW: THE
INTERPRETATION OF LEGAL TEXTS 183 (2012).

                                       15
          S. UTAH VALLEY ELEC. SERV. DIST. v. PAYSON CITY
                         Opinion of the Court

                               Conclusion
    ¶44 Because the district court correctly interpreted the statutes at
issue, we affirm its decision.




                                  16